                IN THE UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF OHIO
                           EASTERN DISTRICT
 In re:                            )    Case No. 17-17361
                                   )
 RICHARD M. OSBORNE,               )    Chapter 7
                                   )
        Debtor.                    )    Judge Arthur I. Harris

                 TRUSTEE’S MOTION FOR APPROVAL OF COMPROMISE

         Kari B. Coniglio (the “Trustee”), the chapter 7 trustee for the bankruptcy estate of Richard

 M. Osborne (the “Debtor”), seeks approval to compromise claims between and among the Trustee

 and the Co-Executors of the Estate of Jerome T. Osborne1 (“JTO Estate”) related to certain ongoing

 disputes, as further described herein. In support of this Motion, the Trustee states as follows:

                                    JURISDICTION AND VENUE

         1.      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

 This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

         2.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.      The statutory and legal predicate for the relief requested is Bankruptcy Rule 9019.

                                      FACTUAL BACKGROUND

         4.      Debtor is one of eight children of Jerome T. Osborne (“JTO”), who died June 21,

 2014. JTO’s Last Will and Testament (“JTO Will”)2 was filed for probate and his estate was

 opened in July 2014, Lake County Probate Court Case No. 14 ES 0305 (“JTO Estate”). The JTO

 Estate is still open. There are eight co-executors of the JTO Estate, one of which is Debtor. The

 JTO Estate filed its first inventory of the JTO Estate, under seal, on August 12, 2019 (“JTO Estate



 1
   The eight Co-Executors of the Estate of Jerome T. Osborne are Richard M. Osborne (Debtor); Georgeanne
 Osborne Gorman; Michael E. Gorman; Jacqueline Osborne Fischer; William V. Krug; Jerome T. Osborne, III;
 William L. Mackey; and Jeremy Cash Osborne.
 2
   A complete copy of the JTO Will is attached as Exhibit 1.




17-17361-aih      Doc 1083       FILED 03/17/21         ENTERED 03/17/21 17:32:21               Page 1 of 13
 Inventory”) and its first partial account of the JTO Estate, under seal, on September 22, 2020 (“JTO

 Estate Account”).

          5.       The JTO Will provides for the distribution of 30% percent of JTO’s “gross probate

 estate before payment of debts, expenses of administration, taxes, and other obligations” to be

 divided among his eight children, per stirpes.3 The remainder of JTO’s assets—after the payment

 of debts and expenses—is to be distributed to the trustees of a charitable trust created by the JTO

 Will.4

          6.       JTO loaned money to his children and to businesses in which they were involved

 during his lifetime, including to Debtor. Item VII of the JTO Will provides that unless $2.8 million

 in principal owed to certain businesses owned by JTO is repaid in full during the administration

 of the JTO Estate, the share of the JTO Estate otherwise bequeathed to Debtor shall be reduced by

 the amount remaining due on those debts, including interest.5

          7.       The JTO Will was executed July 27, 2012, at which time the total principal

 outstanding to Debtor from JTO’s businesses was $2.8 million.

          8.       After JTO’s death and before the Petition Date (as defined below), the JTO Estate

 loaned Debtor a total of an additional $615,000 in cash ($487,625 on August 18, 2016 and

 $127,375 on April 18, 2017). Debtor also signed a $550,000 promissory note (August 12, 2014)

 in favor of the JTO Estate to document and pay down prior loan obligations due to the JTO Estate.

 Each of these promissory notes (“Post-Death Notes”) state that they are payable “as an offset

 against all amounts that [Debtor] is entitled to receive as a distribution from [the JTO Estate] as a




 3
   See JTO Will at Item III, page 2.
 4
   Pursuant to the terms of the JTO Will, the charitable trust created by it will continue, under supervision of the Lake
 County Probate Court, for a period of 99 years following the death of JTO. Debtor is named as one of the initial
 trustees of that charitable trust. See JTO Will at Item V, page 9-15.
 5
   See JTO Will at Item VII, page 15.


                                                            2

17-17361-aih        Doc 1083         FILED 03/17/21             ENTERED 03/17/21 17:32:21                Page 2 of 13
 result of inheritance as a beneficiary on the earlier of: (i) the date of the next distribution from the

 [JTO Estate] or (ii) upon demand of [the JTO Estate] in [the JTO Estate’s] sole and absolute

 discretion . . .”6

         9.       On May 15, 2018, the JTO Estate filed a Proof of Claim herein concerning the Post-

 Death Notes in the amount of $1,172,712.00, with interest accruing (“POC”).

         10.      The Co-Executors have made representations to the Lake County Probate Court

 that suggest that if date-of-death values of the JTO Estate assets are used then Debtor’s share of

 the JTO Estate—before any offsets—would be $5,558,516.88 (“Possible Debtor Inheritance”).7

         11.      The Co-Executors of the JTO Estate have also stated that the current value of the

 assets of the JTO Estate—which primarily consists of interests in 20 closely-held companies—is

 unknown, and may be lower than the date-of-death values. Accordingly, the Possible Debtor

 Inheritance may be significantly lower. Costs and time to obtain new appraisals of 20 closely-held

 companies were considered by the parties.

         12.      According to the Fiduciary’s Account filed with the probate court in the JTO Estate

 on September 22, 2020, the Co-Executors have applied $2,225,000.00 of the Possible Debtor

 Inheritance to pay off the principal owed to the JTO Estate. Co-Executors claim remaining loan

 balances, plus accruing interest, of $1,928,841.80 and over $235,000.00 in legal fees related to

 collections and bankruptcy of Debtor. This would leave approximately $1,170,000.00 as a Net

 Possible Debtor Inheritance, if the values of the 20 closely-held companies that make up the

 majority of this value have not decreased since JTO’s death in 2014. The value of the Net Possible

 Debtor Inheritance may be significantly lower.


 6
   Copies of the $550,000, $487,625 and $127,375 promissory notes are at pages 23, 25 and 27 of the POC, Claim
 No. 105-2 filed herein on May 15, 2018.
 7
   See August 24, 2020 Application To Distributed In-Kind at Exhibit A, Schedule 2, Zwick letter, “calculation of
 distributions to close the Estate,” family distribution total of $44,468,135/8=$5,558,516.88.


                                                          3

17-17361-aih          Doc 1083     FILED 03/17/21             ENTERED 03/17/21 17:32:21              Page 3 of 13
           13.    On December 17, 2017 (the “Petition Date”), the Debtor filed a voluntary petition

 for relief under chapter 11 of title 11 of the United States Code (the “Code”).

           14.    On July 3, 2019 (the “Conversion Date”), this Court entered an order converting

 the Debtor’s bankruptcy case to a case under chapter 7.

           15.    On the Conversion Date, the Trustee was appointed the trustee for the Debtor’s

 estate.

           16.    The Trustee appeared in the JTO Estate case pending in Lake County Probate Court

 in place of Debtor (as beneficiary) shortly after her appointment and worked with counsel for the

 JTO Estate for over a year in an effort to determine the Net Possible Debtor Inheritance.

           17.    The timing of any distribution of a Net Possible Debtor Inheritance without a

 compromise is undeterminable. The Co-Executors filed an application for a partial distribution of

 the JTO Estate inheritance (shares of Osborne family-owned businesses, in-kind) to the Debtor’s

 siblings8 on August 24, 2020.9 The Co-Executors excluded a distribution to the Trustee from this

 application because she had “questioned the amounts due and owing . . .”10 Over Trustee’s

 objection, the Lake County Probate Court approved the Co-Executor’s application for in-kind

 distributions to the other Osborne family beneficiaries on October 19, 2020. Without compromise,

 the Co-Executors are in a position to receive their individual distributions from the JTO Estate but

 refuse distribution to the Trustee indefinitely. The Lake County Probate Court’s decisions to date

 show its support of the Co-Executors in this regard, leaving the Co-Executors in a superior

 bargaining position. The Trustee is likely to expend significant legal fees opposing and appealing

 these decisions in order to assert her rights to distribution.



 8
   Or, if deceased, to those siblings’ descendants, per stirpes.
 9
   A copy of the Co-Executor’s Application to Distribute In Kind is attached as Exhibit 2.
 10
    See Application to Distribute In Kind, page 6.


                                                          4

17-17361-aih       Doc 1083        FILED 03/17/21             ENTERED 03/17/21 17:32:21      Page 4 of 13
        18.     The nature of the distribution of the vast majority of the Net Possible Debtor

 Inheritance without compromise would be in-kind distribution of shares of closely-held businesses

 rather than in cash. The Trustee would then have to liquidate these shares before distribution to

 creditors. The Co-Executors—also beneficiaries of the JTO Estate and owners of shares in the

 same closely-held businesses—have argued at least a 30% marketability discount would apply to

 the value of the shares distributed to the Trustee.

        19.     The Co-Executors argue that they are entitled to an offset of the amount due to the

 Trustee from the JTO Estate for $161,408.92 in proceeds of an insurance policy covering tangible

 personal property located at the Debtor’s PA Compound that she received following a fire at that

 property during the course of this matter.

        20.     On October 28 and 29, 2020, the Parties participated in a mediation conducted by

 Judge Mary Ann Whipple (the “Mediation”). At the Mediation the Trustee, the JTO Estate, and

 Debtor reached a settlement and compromise of the Trustee’s interest in the JTO Estate and the

 JTO Estate’s POC, subject to approval of this Court. The material terms of this agreement were

 memorialized in a mediation terms sheet, with a more formal settlement agreement contemplated.

        21.     Due to delays attributable to the Co-Executors and Debtor and outside of the

 Trustee’s control, the settlement agreement was not finalized and fully executed until March 10,

 2021. A copy of that settlement agreement is attached hereto as Exhibit 3 (the “Settlement

 Agreement”).

        22.     Under the terms of the Settlement Agreement, the Trustee, Jerome T. Osborne, III,

 and Georgeanne Osborne-Gorman (collectively with Jerome T. Osborne, the “Co-Executor

 Representatives”), Huron River Properties, Inc., f/k/a Huron Lime, Inc., and Osborne Farms, LLC,




                                                   5

17-17361-aih     Doc 1083      FILED 03/17/21          ENTERED 03/17/21 17:32:21      Page 5 of 13
 f/k/a Huron Lime Company, LLC (collectively with the Co-Executor Representatives, and Huron

 River Properties, Inc., the “JTO Parties”) agreed as follows:

                a.     The Trustee and the JTO Parties will seek this Court’s approval of the

                       Settlement Agreement and the Lake County Probate Court’s approval of the

                       Settlement Agreement (“Court Approvals”);

                b.     The Co-Executor Representatives shall cause the JTO Estate to pay to the

                       Trustee the sum of $739,000.00 in immediately available funds within 5

                       Business Days of the appeal deadlines of the Court Approvals;

                c.     Osborne Farms, LLC (owned by the Co-Executors of the JTO Estate) shall

                       disclaim any interest it has in the PA Insurance Proceeds (as defined in the

                       attached Settlement Agreement);

                d.     The JTO Parties shall withdraw each of the Proofs of Claim by filing with

                       the Court a Notice of Withdrawal with respect to each of the Proofs of

                       Claim;

                e.     The Trustee shall file with this Court a Notice of Proposed Abandonment

                       notifying creditors of the Trustee’s proposed abandonment of (1) the PA

                       Tangible Personal Property (as defined in the attached Settlement

                       Agreement), and (2) any future or expectancy interest, which the Debtor has

                       in the JTO Estate; and

                f.     The Trustee shall release all claims against the JTO Parties, including, but

                       not limited to, any claims arising out of or related to (1) the Disputes (as

                       defined in the attached Settlement Agreement), (2) the JTO Will and the

                       Debtor’s rights and interests as a beneficiary thereunder, (3) any loans and




                                                 6

17-17361-aih     Doc 1083     FILED 03/17/21         ENTERED 03/17/21 17:32:21        Page 6 of 13
                        accompanying loan documents in favor of Osborne Farms LLC and Huron

                        River Properties, Inc. (as described in the Settlement Agreement); and (4)

                        other subject matter more fully defined in the Settlement Agreement.

                                      LEGAL DISCUSSION

                                       Standard of Review

        23.     Bankruptcy Rule 9019(a) authorizes a bankruptcy court to approve compromises

 or settlements as follows:

        On motion by the trustee and after notice and a hearing, the court may approve a
        compromise or settlement. Notice shall be given to creditors, the United States
        trustee, the debtor, and indenture trustees as provided in Rule 2002 and to any other
        entity as the court may direct.

        24.     A bankruptcy court has “an affirmative obligation to apprise itself of the underlying

 facts and to make an independent judgment as to whether the compromise is fair and equitable.”

 Reynolds v. Comm’r, 861 F.2d 469, 473 (6th Cir. 1988). See also In re Horvath, No. 13-34137,

 2015 Bankr. LEXIS 654, at *27 (N.D. Ohio Mar. 3, 2015) (quoting Protective Committee for

 Indep. Stockholders of TMT Trailer Ferry v. Anderson, 390 U.S. 414, 424 (1968)).

        25.     A trustee has the burden of persuading a court that a compromise is fair and

 equitable, and thus should be approved. Horvath, 2015 Bankr. LEXIS 654, at *29 (citation

 omitted).

        26.     Courts consider the following factors when determining whether a compromise or

 settlement is fair and equitable:

        (1)     the probability of success in litigation;
        (2)     the difficulties, if any, to be encountered in collecting any judgments that
                might be rendered;
        (3)     the complexity of the litigation involved, as well as the expense,
                inconvenience and delay necessarily attendant to the litigation; and
        (4)     the paramount interests of creditors with proper deference to their
                reasonable views.



                                                  7

17-17361-aih     Doc 1083      FILED 03/17/21         ENTERED 03/17/21 17:32:21         Page 7 of 13
 McGraw v. Yelverton (In re Bell & Beckwith), 87 B.R. 476, 478 (N.D. Ohio 1988) (citation

 omitted).

           27.   In considering these factors, a court “does not resolve disputed factual and legal

 issues, nor should it substitute its judgment for that of the trustee,” but it should “canvass the issues

 and determine whether the proposed settlement “‘falls below the lowest point in the range of

 reasonableness.’” Horvath, 2015 Bankr. LEXIS 654, at *28–29 (quoting McGraw, 87 B.R. at

 478–79; In re Nicole Gas Prod., Ltd., 518 B.R. 429, 441 (Bankr. S.D. Ohio 2014)). In other words,

 a court must inquire whether the compromise is in the best interest of the estate. McGraw, 87 B.R.

 at 478.

                                              Application

                                  Probability of Success in Litigation

           28.   This factor weighs in favor of approval of the Settlement. The Trustee recognizes

 challenges to prevailing upon the Lake County Probate Court to require the Co-Trustees to provide

 prompt and thorough updated appraisals of all 20 closely-held companies at the expense of the

 JTO Estate. The Trustee, moreover, recognizes challenges in persuading the Lake County Probate

 Court that the Co-Executors should be deemed to have offset the debt owed to the JTO Estate

 before the additional loans of cash to the Debtor were made, thereby reducing the interest owed

 and attorneys’ fees claimed by the Co-Executors and increasing the Net Possible Debtor’s

 Inheritance. The JTO Estate has been pending for over six years. The Lake County Probate Court

 granted the Co-Executors twelve extensions of time to file their initial inventory in the case and

 four extensions of time to file their first partial account—and account which was not filed until

 over six years after JTO’s death. The Lake County Probate Court also allowed payment of over

 $2 million dollars in attorney’s fees to the co-executors’ counsel and nearly $3 million dollars in



                                                    8

17-17361-aih     Doc 1083       FILED 03/17/21          ENTERED 03/17/21 17:32:21           Page 8 of 13
 fiduciary fees to the co-executors before that first partial account was filed and largely before the

 first inventory was filed. In addition, the Lake County Probate Court did not see any reason to

 deny the Co-Executors’ Application to Distribute In-Kind assets primarily to themselves while

 determination of the amount due and owing to the Trustee from the JTO Estate was undetermined

 and scheduled for mediation. Continued litigation in the Lake County Probate Court would require

 the Trustee to expend significant funds and would likely be unsuccessful.

                                   Difficulty in Collecting Judgment

        29.     This factor weighs heavily in favor of approval of the Settlement. As set forth

 above, the Lake County Probate Court has shown little interest in expediting final distribution and

 closing of the JTO Estate. The JTO Estate administration could continue indefinitely and the value

 of the closely-held companies that make up the majority of the value of the JTO Estate—whose

 current market value is unknown—could evaporate during the continued dispute. Moreover, even

 if an agreed percentage of the JTO Estate assets were distributed to the Trustee in-kind, she would

 then have to liquidate those minority interests at a heavy discount. Because the mostly likely

 buyers of the shares are the Co-Executors (who all own shares in the same companies), they may

 refuse to redeem them at all or only at a significantly discounted value. The Trustee may be forced

 to hold the shares indefinitely or sell them at a value lower than the value received in the Settlement

 Agreement. The costs of continued negotiation, discovery, and legal briefing as well as appraisals

 of 20 closely-held companies all weigh heavily in favor of settlement.

                       Complexity, Expense, and Inconvenience of Litigation

        30.     This factor weighs in favor of approval of the Settlement. As explained above,

 absent a settlement, the Trustee will expend significant additional time and expense in discovery,

 negotiation,   briefing,    and    argument     relating    to   the   uncertain     value    of   the




                                                   9

17-17361-aih     Doc 1083      FILED 03/17/21          ENTERED 03/17/21 17:32:21          Page 9 of 13
 Net Possible Debtor Inheritance. As evidenced by the fact that it took five months to negotiate

 and obtain an executed settlement agreement with the Co-Executors after agreeing to material

 terms at a mediation in October 2020, it is clear that continued dealings with the Co-Executors

 regarding any topic will be inordinately time-consuming and costly. Therefore, the expense and

 delay of the continued litigation support approval of the Settlement.

                                       Interests of Creditors

        31.     This factor weighs in favor of approval of the Settlement. Here, the compromise

 will avoid both the time and administrative expenses associated with litigating over the Net

 Possible Debtor Inheritance and the disputed interests in the PA Insurance Proceeds. The

 Settlement will provide the Debtor’s estate with an immediate and certain value of $739,000.00 in

 cash and a release of any claims in the $161,408.92 of the PA Insurance Proceeds the Trustee is

 presently holding from which distributions may be made, while curtailing administrative expenses.

 If the Settlement is not approved, there is a significant likelihood that the Debtor’s bankruptcy

 estate will continue incur substantial administrative expenses and may recover nothing. If she is

 able to force a recovery following expenditure of those additional administrative expenses, she

 may not be able to liquidate its value at the same value provided by the Settlement Agreement.

 The creditors of the bankruptcy estate will be benefited by the compromise.

        For the foregoing reasons, the Trustee requests that the Court enter an order approving this

 compromise as set forth in this Motion.

                                                      Respectfully submitted,


                                                      /s/ Marcel C. Duhamel
                                                      Marcel C. Duhamel (0062171)
                                                      Elia O. Woyt (0074109)
                                                      Carrie M. Brosius (0075484)
                                                      VORYS, SATER, SEYMOUR AND PEASE LLP



                                                 10

17-17361-aih    Doc 1083      FILED 03/17/21      ENTERED 03/17/21 17:32:21           Page 10 of 13
                                                200 Public Square, Suite 1400
                                                Cleveland, Ohio 44114
                                                (216) 479-6100
                                                (216) 479-6060 (facsimile)
                                                mcduhamel@vorys.com
                                                eowoyt@vorys.com
                                                cmbrosius@vorys.com

                                                Counsel to the Trustee




                                           11

17-17361-aih   Doc 1083   FILED 03/17/21    ENTERED 03/17/21 17:32:21           Page 11 of 13
                                 CERTIFICATE OF SERVICE

         I certify that on March 17, 2021, a copy of the foregoing Trustee’s Motion for Approval of

 Compromise was served via the Court’s Electronic Case Filing System on the following who are

 listed on the Court’s Electronic Mail Notice List:


        Patrick R. Akers prakers@vorys.com
        Gregory P. Amend gamend@bdblaw.com, grichards@bdblaw.com
        Alison L. Archer alison.archer@ohioattorneygeneral.gov,
         Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-
         noland@ohioattorneygeneral.gov
        Richard M. Bain rbain@meyersroman.com,
         mnowak@meyersroman.com;jray@meyersroman.com
        Adam S. Baker abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com
        Austin B. Barnes abarnes@sandhu-law.com, bk1notice@sandhu-law.com
        Robert D. Barr rbarr@koehler.law, syackly@koehler.law
        Jeffrey W. Bieszczak jwbieszczak@vorys.com
        David T. Brady DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com
        Carrie M. Brosius cmbrosius@vorys.com, mdwalkuski@vorys.com
        Kari B. Coniglio kbconiglio@vorys.com,
         mdwalkuski@vorys.com;kbc@trustesolutions.net;jncash2@vorys.com
        LeAnn E. Covey bknotice@clunkhoose.com
        Richard W. DiBella rdibella@dgmblaw.com
        Melody A. Dugic mgazda@hendersoncovington.com
        Marcel C. Duhamel mcduhamel@vorys.com, mdwalkuski@vorys.com
        Douglas M. Eppler deppler@walterhav.com
        Bryan J. Farkas bjfarkas@vorys.com,
         bjfarkas@vorys.com;caujczo@vorys.com;mdwalkuski@vorys.com
        Matthew D. Fazekas mdfazekas@vorys.com
        Scott D. Fink ecfndoh@weltman.com
        Glenn E. Forbes bankruptcy@geflaw.net,
         gforbes@geflaw.net;r45233@notify.bestcase.com
        Stephen R. Franks amps@manleydeas.com
        Stephen John Futterer sjfutterer@sbcglobal.net, r43087@notify.bestcase.com
        Marc P. Gertz mpgertz@gertzrosen.com, dmichna@gertzrosen.com
        Michael R. Hamed mhamed@kushnerhamed.com, kgross@kushnerhamed.com
        Heather E. Heberlein hheberlein@porterwright.com, mvitou@porterwright.com
        Dennis J. Kaselak dkaselak@peteribold.com, Cynthia@peteribold.com
        Christopher J. Klym bk@hhkwlaw.com
        Jerry R. Krzys jkrzys@hendersoncovington.com, jerrykrzys@gmail.com
        Scott B. Lepene scott.lepene@thompsonhine.com,
         Christine.Broz@thompsonhine.com;ECFDocket@thompsonhine.com
        Jeffrey M. Levinson jml@jml-legal.com



                                                 12

17-17361-aih    Doc 1083      FILED 03/17/21      ENTERED 03/17/21 17:32:21          Page 12 of 13
        Matthew H. Matheney mmatheney@porterwright.com, cpeskar@porterwright.com
        Shannon M. McCormick bankruptcy@kamancus.com
        Michael J. Moran mike@gibsonmoran.com,
         moranecf@gmail.com;r55982@notify.bestcase.com
        Heather L. Moseman heather@mosemanlaw.com
        Kelly Neal kelly.neal@bipc.com, donna.curcio@bipc.com
        David M. Neumann dneumann@meyersroman.com,
         jray@meyersroman.com;mnowak@meyersroman.com
        Timothy P. Palmer timothy.palmer@bipc.com, donna.curcio@bipc.com
        Drew T. Parobek dtparobek@vorys.com, mdwalkuski@vorys.com
        Tricia L. Pycraft tpycraft@ccj.com, bowman@ccj.com
        Kirk W. Roessler kroessler@walterhav.com,
         kballa@walterhav.com;slasalvia@walterhav.com;deppler@walterhav.com
        John J. Rutter jrutter@ralaw.com
        Frederic P. Schwieg fschwieg@schwieglaw.com
        Michael J. Sikora msikora@sikoralaw.com, aarasmith@sikoralaw.com
        Nathaniel R. Sinn nsinn@porterwright.com, cpeskar@porterwright.com
        Robin L. Stanley rstanley@peteribold.com,
         Sonya@peteribold.com;Cynthia@peteribold.com;5478@notices.nextchapterbk.com
        Rachel L. Steinlage rsteinlage@meyersroman.com,
         jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com
        Richard J. Thomas rthomas@hendersoncovington.com,
         mgazda@hendersoncovington.com
        Stephen G. Thomas steve@sgtlaw.net, kim@sgtlaw.net
        Andrew M. Tomko atomko@sandhu-law.com, bk1notice@sandhu-law.com
        Jeffrey C. Toole jtoole@bernsteinlaw.com, lyoung@bernsteinlaw.com
        United States Trustee (Registered address)@usdoj.gov
        Michael S. Tucker mtucker@ulmer.com
        Phyllis A. Ulrich bankruptcy@carlisle-law.com, bankruptcy@carlisle-law.com
        Leslie E. Wargo Leslie@Wargo-Law.com
        Karey Werner kewerner@vorys.com
        Elia O. Woyt eowoyt@vorys.com, eowoyt@vorys.com;mdwalkuski@vorys.com
        Maria D. Giannirakis ust06 maria.d.giannirakis@usdoj.gov
        Scott R. Belhorn ust35 Scott.R.Belhorn@usdoj.gov

                                                 /s/ Marcel C. Duhamel
                                                 Marcel C. Duhamel (0062171)




                                            13

17-17361-aih   Doc 1083    FILED 03/17/21    ENTERED 03/17/21 17:32:21         Page 13 of 13
